Citation Nr: 9935058	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  92-12 113	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a May 1997 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a September 1996 decision of the Board denying 
entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected post-traumatic stress disorder, 
and, in so doing, remanded the case to the Board for further 
development and adjudication.  In March 1998, the case was 
remanded to the Regional Office (RO) for additional 
development.  The case is now, once more, before the Board 
for appellate review.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of considerable occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

A 50 percent evaluation for service-connected post-traumatic 
stress disorder is warranted.  38 U.S.C.A. § 1155 (West 1991 
and Supp. 1998); 38 C.F.R. § 4.7 and Part 4, Code 9411 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a decision of October 1991, the Board granted service 
connection for post-traumatic stress disorder.

In a rating decision of November 1991, the RO effectuated the 
Board's October 1991 decision, and, in so doing, granted 
service connection (and a 10 percent evaluation) for post-
traumatic stress disorder.  

In correspondence of late January 1995, the veteran's spouse 
wrote that, in 1988, he had gone to the Vet Center in 
Syracuse, New York, for treatment for post-traumatic stress 
disorder, following which he was sent to the Department of 
Veterans Affairs (VA) Medical Center in Buffalo, New York, 
for inpatient treatment.  According to the veteran's spouse, 
the veteran continued to visit the Vet Center "for post-
traumatic stress disorder counseling."

In March 1995, the veteran's claim for an evaluation in 
excess of 10 percent for service-connected post-traumatic 
stress disorder was remanded to the RO for additional 
development.

VA outpatient treatment records covering the period from 
August 1989 to July 1994 show treatment during that time for 
the veteran's various psychiatric difficulties.

In a report of VA Psychological and Learning Disability 
Testing dated in August 1993, it was noted that the veteran 
did not appear to have significant neuropsychological 
deficits, though he did show some problem with spelling and 
writing skills consistent with a diagnosis of developmental 
expressive writing disorder, and a possible atypical 
affective disorder.  Additionally noted was that further 
counseling might improve the veteran's ability to concentrate 
and make reasoned versus impulsive choices.  

VA outpatient treatment records dated in July and August 1985 
show continued treatment for the veteran's psychiatric 
symptomatology.

In September 1995, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran 
complained of serious flashbacks and nightmares, as well as 
severe feelings of emotional alienation, such that he 
preferred to be alone most of the time.  According to the 
veteran, he did not eat with his family, and had no friends.  
Additionally noted was that the veteran had been married four 
times, and was currently married, with two children.  
According to the veteran, his prior divorces were "always the 
result of substance abuse."  The veteran stated that he was 
last hospitalized in 1988 in the Buffalo Post-traumatic 
Stress Disorder Program.  Currently, he was employed 
"sporadically" as a steamfitter.  According to the veteran, 
he had not lost a great deal of work due to his post-
traumatic stress disorder, inasmuch as, since he was unable 
to sleep at night, he was "up in the morning," and therefore 
went to work.

On mental status examination, the veteran was lucid, and his 
affect and demeanor were appropriate.  There was no evidence 
of any thought blocking, or of hallucinations, delusions, or 
suicidal ideation.  At the time of evaluation, the veteran's 
insight and judgment were adequate.  The veteran stated that 
he was currently in treatment at the local Vet Center, and 
that a new group, of which he was a member, was starting the 
following night.  The veteran additionally noted that he was 
seeing a physician at the Chemical Dependency Clinic at the 
Syracuse VA Hospital.  

During the course of his psychiatric evaluation, the veteran 
was administered the Mississippi Combat Scale, the MMPI, and 
the Beck Depression Inventory.  On the Beck Depression 
Inventory, he received a score of 29, consistent with 
moderate to severe depression.  His Mississippi Combat Scale 
Score of 148 was consistent with severe post-traumatic stress 
disorder.  The veteran's MMPI profile portrayed a picture of 
a man suffering from an affect disorder.  Specific clinical 
items endorsed on the MMPI included a fear that the veteran 
was losing his mind, and a feeling that life was not 
worthwhile.  The veteran additionally indicated that he 
sometimes felt as if he must injure either himself or someone 
else, that his sins were "unpardonable," and that he was 
being "plotted against" and "talked about."  The pertinent 
diagnosis was moderate post-traumatic stress disorder.  At 
the time of evaluation, the veteran's Global Assessment of 
Functioning score was 62.

In a rating decision of October 1995, the RO granted a 
30 percent evaluation for post-traumatic stress disorder, 
effective from December 28, 1987.  

VA outpatient treatment records covering the period from July 
1996 to December 1997 show treatment during that time for the 
veteran's post-traumatic stress disorder.  

In March 1998, the veteran's case was remanded by the Board 
to the RO for additional development.

Pursuant to the Board's remand instructions, an additional VA 
psychiatric examination was undertaken in October 1998.  At 
the time of evaluation, the veteran described symptoms 
including flashbacks, nightmares, and emotional alienation, 
as well as an inability to focus on tasks and sleeping 
problems.  He further admitted to drinking more than he 
should, but stated that he did not "drink alcohol," but "only 
beer."  Apparently, the veteran did not realize the 
inconsistency of his statement.  The veteran reported that he 
was separated from his fourth wife, and that his three 
previous marriages had been "terminated because of his post-
traumatic stress disorder and substance abuse symptoms."

Reportedly, the veteran's last psychiatric hospitalization 
had taken place at the Buffalo VA Medical Center in 1988.  
The veteran commented that he was a steam-fitter, and that he 
currently worked "off and on" due to his post-traumatic 
stress disorder symptoms.  

On mental status examination, the veteran's affect and 
demeanor were appropriate.  There was no evidence of any 
thought blocking, though the veteran's insight and judgment 
were poor.  The veteran stated that he had "thought about" 
suicide several times, but had never made any real plans.  
When asked whether he ever heard voices or had "any kind of 
hallucinations," he responded that he sometimes thought he 
had, and sometimes thought he had not.  According to the 
veteran, he was currently taking no psychotropic medications.  

During the course of the veteran's psychiatric evaluation, he 
was once again administered the MMPI, the Beck Depression 
Inventory, and the Mississippi Combat Scale.  On the Beck 
Depression Inventory, he received a score of 33, consistent 
with extremely severe depression.  His Mississippi Combat 
Scale score of 153 reached the level of "severe" post-
traumatic stress disorder.  His MMPI profile portrayed the 
picture of a severely debilitated individual with borderline 
psychotic thought disorder processes.  The veteran was 
suspicious and resentful, with paranoid delusions "at times."  
The veteran's MMPI post-traumatic stress disorder score of 73 
was consistent with severe post-traumatic stress disorder.  

Specific critical items endorsed by the veteran on the MMPI 
included "very peculiar and strange experiences," 
characterized by "strange and peculiar thoughts," as well as 
"hearing very strange things" when with people.  The veteran 
stated that he felt that someone "had it in for him," and 
that he was sure "he was being talked about."  He 
additionally commented that he sometimes felt as if he must 
do injury to himself or to someone else, that his sins were 
unpardonable, and that he was useless.  Further noted was a 
fear that he was "losing his mind," and that he lacked 
self-confidence.  

The pertinent diagnoses were chronic moderate to severe post-
traumatic stress disorder; and polysubstance dependence, in 
partial remission.  The veteran's Global Assessment of 
Functioning score was 56.  In the opinion of the examiner, 
the veteran displayed moderate difficulty in social and 
occupational functioning.  Additionally noted was that his 
post-traumatic stress disorder symptomatology "got in the 
way" of his being as productive as he might otherwise be.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with a criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. § 4.2), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board observes that, on November 7, 1996, there became 
effective new schedular criteria for the evaluation of 
service-connected mental disorders.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996 changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).

In that regard, following VA psychological testing in July 
1993 (the report of which was completed the following month), 
it was noted that, with further counseling, the veteran might 
possibly improve his ability to concentrate and make reasoned 
as opposed to impulsive choices.  On VA psychiatric 
examination in September 1995, the veteran complained of 
serious flashbacks and nightmares, as well as severe feelings 
of emotional alienation, such that he preferred to be alone 
most of the time.  While at the time of evaluation, the 
veteran commented that he had not lost a great deal of time 
from work due to his service-connected post-traumatic stress 
disorder, this was apparently the result of his being unable 
to sleep at night, such that he was "up in the morning," and 
therefore went to work.  On the Beck Depression Inventory 
conducted as part of the veteran's psychiatric evaluation he 
received a score consistent with moderate to severe 
depression.  His Mississippi Combat Scale score was 
consistent with severe post-traumatic stress disorder, and 
his MMPI profile portrayed a picture of a man suffering from 
an affective disorder.  In the opinion of the examiner, the 
veteran suffered from moderate post-traumatic stress 
disorder, characterized by a Global Assessment of Functioning 
score of 62.

On more recent VA psychiatric examination in March 1998, the 
veteran once again commented that he suffered from flashbacks 
and nightmares, as well as emotional alienation, an inability 
to focus on tasks, and sleeping problems.  According to the 
veteran, his three previous marriages had all been terminated 
at least in part due to his service-connected post-traumatic 
stress disorder.  On mental status examination, the veteran's 
insight and judgment were described as poor.  His Beck 
Depression Inventory was consistent with "extremely severe" 
depression (as opposed to moderate severe depression noted on 
prior examination in September 1995).  His Mississippi Combat 
Scale score was once again consistent with severe post-
traumatic stress disorder, and his MMPI profile portrayed a 
severely debilitated man with borderline psychotic thought 
disorder processes, who was suspicious and resentful, and 
experienced occasional paranoid delusions.  The veteran's 
post-traumatic stress disorder was described as moderate to 
severe, with a Global Assessment of Functioning score of 56 
(as opposed to a previous score of 62).  

The Board observes that, following the aforementioned 
psychiatric examination in September 1995, the veteran's 
previous 10 percent evaluation for service-connected post-
traumatic stress disorder was increased to 30 percent.  
Pursuant to those laws and regulations in effect prior to 
November 7, 1996, a 30 percent evaluation for service-
connected post-traumatic stress disorder is warranted where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation, under those same laws and regulations, requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired, 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired, and that psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
Part 4, Code 9411 (effective from February 3, 1988 to 
November 6, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 
30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with retained behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Code 9411 
(effective November 7, 1996). 

Based on the aforementioned, it is clear that the veteran 
experiences a degree of social and occupational (industrial 
impairment) in excess of the 30 percent evaluation currently 
in effect.  This is particularly the case given the fact 
that, as of the time of the veteran's most recent VA 
psychiatric examination in October 1998, his insight and 
judgment were poor, and his MMPI profile consistent with 
severe debilitation, characterized by suspicion and 
resentment.  In the opinion of the examiner, the veteran 
suffered from moderate to severe post-traumatic stress 
disorder, productive of "moderate" difficulty in social and 
occupational functioning.  While currently married, it was 
clear that the veteran's post-traumatic stress disorder 
played at least some part in the termination of his previous 
three marriages.  Similarly clear was that the veteran's 
post-traumatic stress disorder had affected his employment 
ability, inasmuch as, due to that disability, he worked "on 
and off" as opposed to steadily.  Given the veteran's 
difficulty in establishing and maintaining effective work and 
social relationships, and his obviously impaired judgment, 
the Board is of the opinion that current manifestations of 
his service-connected post-traumatic stress disorder more 
nearly approximate the criteria for a 50 percent evaluation 
than the 30 percent evaluation currently in effect.  See 
38 C.F.R. § 4.7 (1998).  Such manifestations, however, do not 
rise to the level of a 70 percent evaluation, inasmuch as the 
veteran does not currently exhibit the level of occupational 
and social impairment requisite to the assignment of such an 
evaluation.  Nor is there evidence of the severe social and 
industrial impairment requisite to the assignment of a 
70 percent evaluation under the schedular criteria in effect 
prior to November 7, 1996.

Based on the aforementioned, and following a full review of 
the pertinent evidence of record, the Board is of the opinion 
that, under either the "old" or "new" criteria for the 
evaluation of service-connected mental disability, the 
veteran's post-traumatic stress disorder is currently 
productive of symptomatology representative of a 50 percent 
evaluation.  Accordingly, a 50 percent evaluation for 
service-connected post-traumatic stress disorder is in order.  



ORDER

An increased (50%) evaluation for service-connected post-
traumatic stress disorder is granted, subject to those 
regulations governing the award of monetary benefits.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 

